internal_revenue_service te_ge technical_advice memorandum9 vied ae ee que tes apr tt ‘fo ‘bd area manager - taxpayer's name taxpayer's address taxpayer's id number date of conference legend r e z o x y n u w issues whether l is liable for chapter excise_taxes under sec_4944 of the internal_revenue_code if lis liable for the excise_taxes imposed by sec_4944 of the code whether the taxe sec_2 should be abated under sec_4962 facts l is exempt from federal_income_tax under sec_501 of the code andis a private_foundation within the meaning of sec_509 m is exempt from federal_income_tax under sec_50i c and is a public charity m's charitable program is to provide entrepreneurship training and mentoring to at-risk youths n was established by m to create an endowment fund for m _n has been recognized as exempt under sec_50i c of the code and is a a supporting_organization to m n is the general_partner of o a limited_partnership which was established to provide funding to m l invested approximately x of its assets ino the assets in o were traded in the o was managed without charge by a well-regarded registered futures and forward markets commodity trading advisor o's assets were allocated among four well known commodity trading advisors each of whom had different trading styles o's manager closely reviewed the performance of o through daily reports tracking the net asset values of o's assets actively involved in the planning phases of n and o including choosing the manager and trading advisors o was to operate for a limited number of years at the end of which l was entitled to l was re receive all the assets in its account predominantly all of o's income was allocated to n also negotiated with o for the right to cause the partnership to redeem all or part of l's investment for cash at any time upon written notice neither m n or o nor any of the parties involved in establishing or operating o are disqualified persons within the meaning of sec_4946 and sec_4941 of the code as to l l had l requested a ruling from the service in y concerning among other issues not pertinent to this memorandum whether the investment in the partnership was a program related investment pri as that term is described in sec_4944 of the code and the applicable regulations materials submitted with the ruling_request included a letter from legal counsel for m which concluded that the investment by l should be considered a pri and hence it could not be a jeopardizing investment obtained by n from an independent attorney with vast experience in exempt_organizations the ruling from the service was requested after the investment had been made but in a concurrent tax_year and the funds remained invested in the partnership over the time frame the ruling_request was being considered by the service a separate legal opinion with the same conclusion was also after a series of conferences the service advised l that it was leaning adversely on the pri issue partnership to redeem the foundation's limited_partnership_interest l withdrew the ruling_request and subsequently exercised its right to cause the the examining agent has concluded that l entered into the partnership to provide an investment vehicle that was not a pri the agent viewed the expected_return by l on its investment minimal when compared to the risks involved he also noted that other more reasonable investment vehicles were available and l could have gotten a better return on its money with far less risk furthermore the investment put at risk approximately x of l's assets based on this analysis the agent concluded that a jeopardizing investment was present and the sec_4944 tax was due however he also recommended that any_tax assessed should be abated because legal advice in this matter was provided to l coincident with the investment law sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4941 of the code imposes excise_tax on acts of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 of the code sec_4941 of the code provides that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4944 of the code provides for the imposition of an excise_tax on investments which jeopardize the carrying out of any of the exempt purposes of a private_foundation ay re sec_53_4944-1 of the foundation and similar excise_tax regulations states that with certain exceptions an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private_foundation if it is determined that the foundation managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long- and short-term financial needs of the foundation to carry out its exempt purposes in the exercise of the requisite standard of care and prudence the foundation managers may take into account the expected_return including both income and appreciation of capital the risks of rising and falling price levels and the need for diversification within the investment portfolio for example with respect to type of security type of industry maturity of company degree of risk and potential for return the determination as to whether the investment of a particular amount jeopardizes the carrying out of the exempt purposes of a foundation shall be made on an investment by investment basis in each case taking into account the foundation's portfolio as a whole no category of investments shall be treated as a per se violation of sec_4944 however certain types of investments such as an investment in futures require close scrutiny to determine whether foundation managers have met the requisite standard of ordinary business care and prudence sec_4944 provides that certain investments referred to as program-related investments are excluded from the definition of jeopardy investments the program related investments are defined as investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property sec_53_4944-3 of the regulations discusses program-related investments in general such an investment must possess the following characteristics i ii iii the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 of the code no significant purpose of the investment is the production_of_income or the appreciation of property and no purpose of the investment is to accomplish the purpose of attempting to influence legislation or to attempt to participate in or intervene in any political campaign on behalf of any candidate for public_office section a i of the regulations provides that be considered as made primarily to accomplish a purpose described in sec_170 if it significantly furthers the accomplishment of the private foundation's exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation’s exempt_activities for purposes of sec_4944 and sections through the term ‘purposes described in sec_170' shall be treated as including purposes described in sec_170 whether or not carried out by organizations described in sec_170 an investment shall sec_53_4944-3 of the regulations provides that in determining whether a significant purpose of an investment is the production_of_income or the appreciation of property it shall be relevant whether investors solely engaged in the investment for profit would be likely to make the investment on the same terms as the private_foundation however the fact that an investment produces significant income or capital appreciation shall not in the absence of other factors be conclusive evidence of a significant purpose involving the production_of_income or the appreciation of property ‘ sec_53_4944-3 provides various examples of program related investments example describes a small_business enterprise x located in a deteriorated urban_area and owned by members of an economically disadvantaged minority group conventional sources of funds are unwilling to provide funds to x at reasonable interest rates unless it increases the amount of its equity_capital consequently y a private_foundation purchases shares of x's common_stock y's primary purpose in purchasing the stock is to encourage the economic development of such minority group and no significant purpose involves the production_of_income or the appreciation of property the investment significantly furthers the accomplishment of y's exempt_activities and would not have been made but for such relationship between the investment and y's exempt_activities a program-related_investment even though y may realize a profit if x is successful and the common_stock appreciates in value accordingly the purchase of the common_stock is example describes a business_enterprise x which is financially secure and the stock of which is listed and traded on a national exchange y a private_foundation makes a loan to x at an interest rate below the market rate in order to induce x to establish a new plant in a deteriorated urban_area which because of the high risks involved x would be unwilling to establish absent such inducement by y to enhance the economic development of the area by for example providing employment opportunities for low-income persons at the new plant and no significant purpose involves the production_of_income or the appreciation of property the loan significantly furthers the accomplishment of y's exempt_activities and would not have been made but for such relationship between the loan and y's exempt_activities accordingly even though x is large and established the investment is program-related is made pursuant to a program run the loan example describes a private_foundation x which invests dollar_figure in the common_stock of corporation m the dividends received from such investment are later applied by x in furtherance of its exempt purposes although there is a relationship between the return on the investment and the accomplishment of x's exempt_activities there is no relationship between the investment per se and such accomplishment therefore the investment cannot be considered as made primarily to accomplish one or more of the purposes described in sec_170 and cannot qualify as program-related sec_4946 of the code defines the term disqualified_person as including a foundation_manager of the foundation and a substantial_contributor to the foundation sec_4946a i e of the code provides that the term disqualified_person includes a corporation in which disqualified persons own more than percent of the total combined voting power sec_4962 grants the service discretionary authority to abate certain chapter first tier taxes including taxes under sec_4944 in the case of jeopardizing investments in order to qualify for such an abatement the foundation must remove the investment from jeopardy within the correction_period the correction_period begins with the date on which the jeopardizing investment was made and end sec_90 days after the mailing of a notice_of_deficiency the authority to abate substantial first-tier taxes was delegated to the assistant_commissioner ep eo now director exempt_organizations division the term substantial is described as a sum exceeding dollar_figure see delegation_order no date rationale sec_4944 of the code imposes an excise_tax upon a private_foundation which invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes an investment is considered to jeopardize the carrying out of the exempt purposes of a private_foundation if it is determined that the foundation managers in making such an 2uvz18038 re investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment the regulations specifically recognize that no category of investments shall be treated as a per se violation of sec_4944 however certain investments are to be closely scrutinized investments which demand close scrutiny are investments in commodities and futures pris as defined in sec_4944 regardless of the risk or the potential return are excepted from the definition of jeopardizing investments a pri is defined as an investment the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property here the limited_partnership was established to invest in commodities and futures unlike the pri's described in examples and of sec_53_4944-3 of the regulations supra l’s investments in the futures and commodities markets were solely a way to produce investment returns to be used by l in accomplishing its exempt purposes this situation is precisely on point with example where there was no relationship between the investment per se and the accomplishment of exempt purposes except for producing a return if l had directly loaned n funds to be used invested and controlled by n to create an n endowment l would have made a pri accordingly we have concluded that l's investment in o was not a pri even though we have determined that the investment l made in o was not a pri the is a jeopardizing investment within the meaning of issue remains whether l's investment in o sec_4944 of the code as pointed out by the examining agent l invested a significant amount of its assets in o and may have received a better return with less risk in another investment vehicle neither of these elements are necessarily dispositive of the issue of whether a jeopardizing investment was present consideration must be given at the time the investment is made and merely because the end result is not as beneficial to the financial interests of a private_foundation as another investment might have been is not grounds in itself for finding that a jeopardizing investment was made nor should the percent of assets invested in one investment area be a sole consideration diversification is recognized in sec_53_4944-1 a i as being one factor to be considered in determining whether a jeopardizing investment is present the determination as to whether something is a jeopardizing investment should be made on an investment by investment inquiry based on the prevailing facts and circumstances taking into account the foundation's portfolio as a whole the key element is whether the foundation managers exercised ordinary business care and prudence however the information submitted shows that o was established to trade in futures and commodities a close scrutiny type of investment l and its managers were actively involved in establishing o including choosing the manager and investment advisors four different advisor allocations were used to counterbalance the investments l negotiated special conditions on the investment which gave it the right to withdraw its funds at anytime upon written notice prior to the end of the normal term of the partnership further l had reviewed two separate opinions of counsel which both concluded that investing in o was not a jeopardizing investment has stated that that neither its mangers nor its disqualified persons had any business of other relations with o that would have been furthered by l making this investment neither o its manager nor any of its financial advisors were disqualified persons as to l the examination of l did not find evidence of any sec_4941 self dealing or sec_501 private benefit issues finally l under the facts and circumstances presented we have concluded that l and its managers took reasonable measures and exercised ordinary business care and prudence prior to entering the o investment accordingly we have concluded that the investment in o was not a jeopardizing investment within the meaning of sec_4944 and the applicable regulations re inasmuch as we have concluded that the investment by l in o was not a jeopardizing investment there is no reason to give consideration to the abatement issue conclusion lis not liable for chapter excise_taxes under sec_4944 of the code because l is not liable for the excise_taxes imposed by sec_4944 of the code there is no reason to consider whether the taxes be abated under sec_4962 end
